Order entered February 5, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01356-CV

                        STEVE HENSON, M.D., ET AL., Appellants

                                               V.

               GRUBER HURST JOHANSEN HAIL SHANK, LLP, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-00553

                                           ORDER
       The reporter’s record is past due. On January 16, 2015, the Court received a letter from
Vielica Dobbins, Official Court Reporter for the 134th Judicial District Court of Dallas County,
Texas, stating that she had not received a request to prepare the reporter’s record. In a letter
dated January 20, 2015, we notified appellants of this fact. We instructed appellants to file,
within ten days, notice that appellants have requested preparation of the reporter’s record and
written verification that appellants have paid the reporter’s fee. We cautioned appellants that if
the Court did not receive the requested documentation within the time specified, we would order
the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c). As of today’s
date, the Court has not received a response from appellants. Accordingly, we ORDER the
appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).
       Appellants’ brief is due THIRTY DAYS from the date of this order.
                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE